     Case 2:15-cv-00463-RCL-SMD Document 241-74 Filed 01/21/20 Page 1 of 1


                          IN THL MUNICIPAL COURT OF MONTGOMERY, AL
     CITY OF 2VNTGOMERYb AL



                                                  ORDER OF PROBATION
 NOW ON THIS DAY, by virtue of the authority vested in me as a Municipal Court Judge pursuant to
                                                                                                 Section
 12- 14-13, Coda ofAlabama, 1975, as supplemented and amended., I hereby order tube:
      ( X ) Imposition of sentence      (X) Payment f File IReatitut oou.   (X) Pa
      i the Defendant be p1acod on probation for.
 and that                                              months or wuntil       day of                    ,                      20L
 upon the following conditions.

 (1) You will make a fall and truthfu t;Mpcc to
  (2) You will pay Judicial Correction Servi :     ,?" $40:00 d -. month oa
                                                                         ,          nation, unless all =diti
      satisfied within 7 days. You
 (3) You will not change your -.           of , oyment ,,T, r                     yourProbation Officer.
 (4) You will avoid injurious or vicious habits and not violate any taws) during said teia of
                                                                                               probation..
 (5) You will not use illegal intoxicants or **bolt nor will-you visit plates where
                                                                             .       imoxicants, drugs, or other dangerous
      substances are sold, dispensed or ruse&: ( } Applicable if checked:
 (6) You will work diligently at a lawful occupation unless a Ain time student.
 (7) You will promptly and truthfully answer ail tttquirtes directed to'you by the Court Referral
                                                                                                  Offices, Court Clair, or
                 Officer and co » y with all ruction heaishe may give you.

 (                r            Costs              $               at.tíie cafe: of E                    per mo

       4,_
 Case No.                   Offense
                            ,.R
                                                                                                            Total              Jail Time (days)




E
     03 I
             7.i7tfi:
1111M741111111TMITIMMIIII
        gt
 9 You wit i                       ,
                                                      fior dsmage     tons caused by this offense         It*, victim in the Adlow ng corm.
            jf        «  tti3iGtßt                                 Sweat
(10) You win complete Jail Time as ordered and noted above. Jail time is hereby on&er.+ed:
                                                                                                        t7
     (   ) To Serve (       ) Suspended upon successful completion otprobation.
                                                                                                                    jt   T(
(11)Youwill complete the following education coirse(s).'and/or programs:
     ( ) Court Referral Program     ( ) Domestic Violence Awareness      ( ) Obtain GED
      OOther:
(12) ( ) Return to court on:                       to show completion of          () Diving School () CRO Program
                                                                                       Other
(13) Other
The Court may at any time nardifY any conditions of your probation, changers extend ptobstion, discharge
                                                                                                         defendant or revoke
probation. You are subject is arrest for steli tea       Ow
                                                          eoudhiea Wpm                    tü
                                                                                    order sad your probadoa may be revoked

Signed this the           day of       rtkt    t  , 20      :..
                                                                          RONORABLE
                                                                                        \(.....--   r


                                                                    MONTGOMERY, AL MUNICIPAL CO
                                   ¡ved my right to counsel for all proceedings to this date and have received a copy of this ORDER.
                                                                                                                       4) 262 331.
                                                                                                                    (33r
                                       r                     Date                         Probation      w.CS             .    0`                 ~   i

Comments:+                                                                              First Appoi

 For JCS use only: D Consecutive Case                    O Data Entry            O Amended Order              D Adiudkation

                                                                                  DEFENDANT'S
                                           City SJM Ex. 74                         fjEff                                      COURT 005823

                                                                                                            1
